


Exhibit 10.8


[untitledpica01.jpg]
March 7, 2016
    
Jack Dorsey
Square, Inc.
1455 Market Street
Suite 600
San Francisco, CA 94103


Re: Confirmatory Employment Letter


Dear Jack,


As discussed, you and Square, Inc., a Delaware corporation (the “Company”) have
agreed to the terms of this letter agreement (the “Agreement”) to confirm the
current terms and conditions of your employment. This Agreement is effective as
of the date you sign this letter, as indicated below.


1.
Position. Your position will continue to be Chief Executive Officer, and you
will continue to report to the Company’s Board of Directors, with
responsibilities as defined in the job description previously provided to you or
as otherwise reasonably assigned to you. During your employment with the
Company, you will perform your duties faithfully and to the best of your ability
and will devote your full business efforts and time to the Company, other than
with respect to your work with Twitter, Inc. in accordance with guidelines that
may be developed by the Company’s Board of Directors from time to time.



2.
Compensation.

a.
Base Salary: Starting January 1, 2016, your current base salary is $2.75
annually, payable on the Company’s regular payroll dates and subject to the
usual, required withholdings and deductions. Your base salary will be subject to
review and adjustments will be made based upon the Company’s normal performance
review practices.

b.
Benefits: You will continue to be eligible to participate in all of the Company
benefit plans as available, including group health insurance and paid time off,
based on policies in effect during your employment. The Company reserves the
right to cancel or change the benefit plans and programs it offers to its
employees at any time.



3.
Severance. You will be eligible to enter into a Change of Control and Severance
Agreement (the “Severance Agreement”) applicable to you based on your senior
position within the Company. The Severance Agreement will specify the severance
payments and benefits you would be entitled to in connection with a change of
control transaction and certain terminations of employment. These protections
will supersede all other severance or other benefits you would otherwise be
entitled to under any plan, program or policy that the Company may have in
effect from time to time.



4.
Employment Relationship. Your employment with the Company continues to be for no
specific period of time and is "at will," meaning that either you or the Company
may terminate your employment at any time and for any reason, without prior
notice and with or without cause. Any contrary representations which may have
been made to you are superseded by this offer. This is the full and complete
agreement between you and the Company on this term. Further, your participation
in any equity-based or benefit program is not to be regarded as assuring you of
continuing employment for any particular period of time. Although your job
duties, title, compensation and benefits, as well as the Company's personnel
policies and procedures, may change from time to time, the "at will" nature of
your employment may only be changed in an express written agreement signed by
you and the Company's People Lead.



5.
Other Agreements. As an employee of the Company, you will continue to have
access to certain confidential information of the Company and you may, during
the course of your employment, develop certain information or inventions that
will be the property of the Company. To protect the interests of the Company,
your acceptance of this letter confirms that the terms of the Company’s
Confidential Information and Invention Assignment Agreement (the
“Confidentiality Agreement”) and other compliance agreements that you executed
when you joined the Company.



6.
Outside Activities. While you render services to the Company, you agree that you
will not engage in any other employment, consulting or other business activity
without the written consent of the Company. In addition, while you render
services





--------------------------------------------------------------------------------




to the Company, you will not assist any person or entity in competing with the
Company, in preparing to compete with the Company or in hiring any employees or
consultants of the Company.


7.
Arbitration. You and the Company shall submit to mandatory and exclusive binding
arbitration of any controversy or claim arising out of, or relating to, this
Agreement or any breach hereof, provided, however, that the parties retain their
right to, and shall not be prohibited, limited or in any other way restricted
from, seeking or obtaining equitable relief from a court having jurisdiction
over the parties. Such arbitration shall be governed by the Federal Arbitration
Act and conducted through the American Arbitration Association in the State of
California, San Francisco County, before a single neutral arbitrator, in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association in effect at that time. The parties may
conduct only essential discovery prior to the hearing, as defined by the AAA
arbitrator. The arbitrator shall issue a written decision that contains the
essential findings and conclusions on which the decision is based. You shall
bear only those costs of arbitration you would otherwise bear had you brought a
claim covered by this Agreement in court. Judgment upon the determination or
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof.



8.
Entire Agreement. This Agreement, along with the Confidentiality Agreement and
Severance Agreement, constitute the entire agreement between you and the Company
regarding the subject matters discussed herein, and they supersede all prior
negotiations, representations or agreements between you and the Company. This
Agreement may only be modified by a written agreement signed by you and the
Company’s People Lead.



If you wish to accept the terms of this Agreement, please sign and date in the
space indicated below and return it to me.
Very truly yours,


Square, Inc.                            Accepted and agreed:
By:
/s/ Jacqueline D. Reses______________                 /s/ Jack
Dorsey________________
Jacqueline D. Reses                        Jack Dorsey
People Lead                            CEO


